Case: 14-60624      Document: 00513047625         Page: 1    Date Filed: 05/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-60624
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 19, 2015
                                                                           Lyle W. Cayce
MOHAMED SOLAIMAN HOSSAIN,                                                       Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 683 162


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Mohamed Solaiman Hossain, a native and citizen of Bangladesh,
petitions for review of an order of the Board of Immigration Appeals (BIA)
upholding the decision of an immigration judge (IJ) denying Hossain’s motion
to reopen his removal proceedings. Hossain contends that he put forward
sufficient evidence that conditions in Bangladesh have worsened for those, like
him, who are active members of the Bangladesh National Party (BNP), a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60624    Document: 00513047625    Page: 2   Date Filed: 05/19/2015


                                No. 14-60624

political party opposed to the Awami League (AL), the ruling party.         He
contends that his evidence, particularly evidence that AL members killed his
father, who was also an active member in an opposition political party, showed
that conditions in Bangladesh had materially changed.
      The BIA adopted the IJ’s decision, and so we review the decisions of both
the IJ and the BIA. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
Our review is for abuse of discretion, and we will uphold the BIA’s decision as
long as “it is not capricious, without foundation in the evidence, or otherwise
so irrational that it is arbitrary rather than the result of any perceptible
rational approach.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
2009).   We review factual findings for substantial evidence and will not
overturn them “unless the evidence compels a contrary conclusion.” Id.
      In determining whether Hossain’s proceedings should be reopened on the
basis of changed country conditions, the IJ and BIA both properly compared
conditions in Bangladesh at the time of Hossain’s removal hearing with the
conditions there when Hossain filed the motion to reopen.       See Gotora v.
Holder, 567 F. App’x 219, 222 (5th Cir. 2014) (citing In re S-Y-G, 24 I. & N.
Dec. 247, 253 (BIA 2007)); see also Panjwani v. Gonzales, 401 F.3d 626, 633
(5th Cir. 2005) (comparing conditions at the time the alien was ordered
removed to those at the time the alien filed the motion to reopen). As they
explained, though the State Department Human Rights Reports from both
time periods show that political violence occurred in Bangladesh, the reports
support the finding that the violence was ongoing or increased only
incrementally, which is insufficient to show that the conditions materially
changed in a manner warranting reopening. See Xiao Zhou v. Holder, 575 F.
App’x 355, 356 (5th Cir. 2014) (citing S-Y-G, 24 I. & N. Dec. at 257); Gotora,
567 F. App’x at 222.    Moreover, although the killing of Hossain’s father



                                      2
    Case: 14-60624    Document: 00513047625     Page: 3   Date Filed: 05/19/2015


                                 No. 14-60624

confirms the reports’ observations that political violence continues to occur in
Bangladesh, a single instance of brutal violence does not compel a conclusion
that political violence has escalated generally. See Gomez-Palacios, 560 F.3d
at 358. Though Hossain asserts that AL members issued threats against him
to his family members, the statements submitted by Hossain’s family do not
compel the finding that these specific threats were made. See id.
      Hossain faults the BIA for not discussing all of the evidence that he
submitted in support of his motion to reopen as well as additional evidence
that he presented to the BIA. The BIA was not required to address each piece
of evidence that Hossain submitted with the motion to reopen, see Abdel-
Masieh v. I.N.S., 73 F.3d 579, 585 (5th Cir. 1996), and Hossain does not explain
what new facts could be gleaned from the evidence that the BIA did not
explicitly address in its decision. Moreover, because the BIA is barred from
making findings of fact, see 8 C.F.R. § 1003.1(d)(3)(iv), the record on appeal to
the BIA is limited to the record before the IJ, Enriquez-Gutierrez v. Holder, 612
F.3d 400, 409-10 (5th Cir. 2010).
      Accordingly, Hossain’s petition for review is DENIED.




                                       3